internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 1--plr-118008-98 date date purchaser acquisition sub seller target target shareholder shareholder country a plr-118008-98 x y z company official authorized representatives date a date b date c date d date e date f date g date h date i date j business a business b plr-118008-98 dear this letter responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested for purchaser as the common parent of the consolidated_group of which the purchasing_corporation and deemed purchasing_corporation are members and as the united_states_shareholder of the controlled foreign purchasing_corporation to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target and target sometimes hereinafter referred to collectively as the elections or election on date d and date e respectively additional information was received in letters dated december and the material information submitted for consideration is summarized below target is a country a corporation whose stock was publicly traded in country a prior to the below described acquisitions seller a citizen and resident of country a owned x ie more than but less than of the stock of target and the country a public shareholders ie those citizens and residents of country a other than seller who held target stock owned all of the remaining stock ie also more than but less than of target purchaser is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting on date a which is immediately before the below described acquisitions shareholder and shareholder formed purchaser with cash for the purposes of acquiring target also on date a purchaser formed acquisition sub as a country a corporation and wholly owned subsidiary for the purpose of facilitating in the acquisition of target purchaser and target are engaged in business a and business b respectively prior to the below described acquisitions neither seller target or to the best of management’s knowledge the country a public shareholders did not file u s income_tax returns and they were not subject_to u s income_taxation further it is represented that target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date b purchaser made a cash tender offer for all of the stock of target the tender offer had a holding_company alternative ie the shareholders could sell the stock of their holding_company that held their target stock rather than directly selling their target stock on date c seller formed target and transferred plr-118008-98 all of its target stock thereto on date d pursuant to the holding_company alternative of the tender offer purchaser and seller entered into a share purchase agreement and in accordance therewith acquisition sub acquired all of seller 1's stock of target ie which held x of the stock of target for cash in a transaction that was fully taxable for u s purposes on date e which is immediately after date d target was liquidated into acquisition sub and pursuant to the tender offer acquisition sub acquired y of the stock of target z plus y equal more than but less than of the stock of target for cash in a fully taxable transaction on date f which is shortly after date e pursuant to the tender offer acquisition sub acquired z of the stock of target z x and y combined equal of the stock of target for cash in a fully taxable transaction on date g which is just a few days after date f acquisition sub merged into target pursuant to applicable country a law after the acquisition new target was included in purchaser's consolidated_return its first consolidated_return by being listed on form_5471 information_return with respect to a foreign_corporation it is represented that the acquisition of target and target constituted a qualified_stock_purchase within the meaning of sec_338 provided the requested extension is granted for target to make a sec_338 election and purchaser was not related to seller or to the best of management’s knowledge the country a public shareholders within the meaning of sec_338 it is also represented that acquisition sub was newly formed for the sole purpose of acquiring all of the target stock and that prior to the acquisition acquisition sub conducted no activities other than those required for the acquisition compare sec_1_338-2 example the elections were due on date h and date i respectively but for various reasons were not filed on date j which is after the due_date for the elections company official and authorized representatives discovered that the elections were not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessments under sec_6501 has not expired for purchaser’s or target 2’s or for old’ target or acquisition sub’s or new or old target 1’s taxable_year in which the acquisition occurred the taxable_year in which the elections should have been filed or any taxable years that would have been affective by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period plr-118008-98 sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets under sec_338 new target's deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target's deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation's assets is considered to take place after the deemed sale and purchase of target's assets sec_1_338-2 provides that the purchasing_corporation may make an election under sec_338 for target even though target is liquidated on or after the acquisition_date sec_1_338-2 provides that an election may be made for plr-118008-98 target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is consider for tax purposes as the purchasing_corporation of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target sec_1_338-2 example illustrates how the purchase of a corporation holding target stock provided a sec_338 election is made therefor and the direct purchase of the remaining target stock can be combined to make a qualified_stock_purchase sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the elections were fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the elections provided purchaser shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government plr-118008-98 information affidavits and representations submitted by purchaser company official and authorized representatives explain the circumstances that resulted in the failure_to_file valid elections the information establishes that tax professionals were responsible for the elections that purchaser relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that purchaser and or acquisition sub and or target has established it they acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser as the common parent of the consolidated_group of which the purchasing_corporation and deemed purchasing_corporation are members and as the united_states_shareholder of the controlled foreign purchasing_corporation to file the elections with respect to the acquisition of the stock of target and target on date d and date e respectively as described above the above extension of time is conditioned on the taxpayers' purchaser's target 2’s acquisition sub’s target 1’s shareholder 1's shareholder 2's seller 1's and seller 2's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 purchaser as the common parent of the consolidated_group of which the purchasing_corporation and deemed purchasing_corporation are members and as the united_states_shareholder of the controlled foreign purchasing_corporation should file the elections in accordance with sec_1_338-1 that is new elections on form 8023-a not form must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form a copy of this letter should be attached to the election form purchaser and old target and target if applicable must file or amend their returns as applicable to report the acquisitions as sec_338 transactions and to attach a copy of this letter the election form and the information required therewith of course if the transactions have already been reported as sec_338 transactions then the return s need be amended only to attach a copy of this letter the election form and the information required therewith see announcement 1998_2_irb_38 and sec_1_338-1 plr-118008-98 also see sec_1_338-1 with regard to filing a combined return and combined election form and see the instruction to the form no opinion is expressed as to whether purchaser or acquisition sub is considered for u s tax purposes to be the purchasing_corporation of target and or target compare sec_1_338-2 and sec_1_338-2 example whether the acquisition of target stock and or target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock and or target stock qualifies for sec_338 treatment if the acquisition of target stock and or target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target and or target on the deemed asset sale s and whether target is recognized for u s tax purposes or whether instead seller is consider to sell his target stock and not his target stock compare sec_1_338-2 example in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative first listed on your power_of_attorney that is on file in this office sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
